Citation Nr: 0016614	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial evaluation in excess of 
10 percent for status post torn medial meniscus with 
intermittent synovitis of the right knee.

3.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1969.

The current appeal arose from December 1992 and September 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In December 
1992, the RO granted entitlement to service connection for 
status post torn medial meniscus with intermittent synovitis 
of the right knee and assigned a 10 percent disability 
evaluation, effective February 28, 1992.  The RO also denied 
entitlement to service connection for a low back disorder.  
In September 1999, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective June 9, 1998.

The veteran presented oral testimony before a Hearing Officer 
at the RO in April 1993; a transcript of which has been 
associated with the claims file.

In October 1993, the Hearing Officer affirmed the 
determinations previously entered.

The veteran and his spouse presented oral testimony before a 
Hearing Officer at the RO in March 1995; a transcript of 
which has been associated with the claims file.

In May 1995, the Hearing Officer affirmed the determinations 
previously entered.



In September 1995, the RO denied entitlement to service 
connection for contusion of the pelvis and pubic ramus, 
residuals from an injury to the hips, and post-traumatic 
synovitis of the left knee.  The veteran did not submit a 
notice of disagreement as to this determination.  Thus these 
claims are not otherwise considered part of the current 
appellate review.

The veteran and his spouse presented oral testimony before a 
Member of the Board of Veterans' Appeals (the Board) in July 
1996; a transcript of which has been associated with the 
claims file.

In September 1996, the Board remanded the claims to the RO 
for additional development and adjudicative actions.

In October 1997 the RO affirmed the determinations previously 
entered, and denied entitlement to service connection for 
post traumatic synovitis and tears of medial and lateral 
menisci of the left knee.  A notice of disagreement has not 
been received with respect to this claim of service 
connection for the left knee, and it is otherwise not 
considered a part of the current appeal.

On June 9, 1998, the veteran filed a claim for entitlement to 
service connection for PTSD.

In February 1999, the Board remanded the claims to the RO for 
additional development and adjudicative actions.

In September 1999, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective June 9, 1998.  The RO also affirmed the 
denial of entitlement to service connection for a low back 
disorder and of entitlement to an evaluation in excess of 
10 percent for status post torn medial meniscus with 
intermittent synovitis of the right knee.

The veteran presented oral testimony before a Member of the 
Board via a video conference Board hearing in May 2000; a 
transcript of which has been associated with the claims file.  
At the time of the hearing, the veteran submitted additional 
records along with a waiver of initial review by the RO.  
Accordingly, the Board may proceed with appellate review of 
the veteran's claims.  38 C.F.R. § 20.1304(c) (1999).

Additionally, in the May 2000 informal hearing presentation, 
the veteran's representative raised an implied claim of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  As this 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
service or for many years thereafter.

2.  Clinical evidence of a possible low back disorder was 
initially reported ten years after service subsequent to an 
injury at work.

3.  A chronic acquired low back disorder was not diagnosed 
until more than twenty years after service.

4.  Status post torn medial meniscus with intermittent 
synovitis of the right knee is manifested by no more than 
mild functional impairment.

5.  PTSD is currently manifested by nightmares, flashbacks, 
intrusive thoughts, difficulty with controlling anger, 
depressed mood, difficulty sleeping, and occasional 
hallucinations.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 1991);  38 C.F.R. § 3.303 (1999).

2.  The criteria for an initial evaluation in excess of 
10 percent for status post torn medial meniscus with 
intermittent synovitis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991);  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b);  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was in a 
truck accident in May 1968.  The service medical records 
indicate the cause of the accident was unknown.  (The veteran 
has stated the accident was due to the truck running over a 
landmine.)  The examiner stated the veteran did not lose 
consciousness.  X-rays taken at that time were reported to be 
negative.  Various diagnoses that were entered following the 
accident were contusion of the left thigh, contusion of the 
pelvis, and contusion of the pelvis and pubic ramus.

In June 1969 a diagnosis of old right medial meniscus was 
entered.

An October 1969 clinical evaluation of the veteran's spine 
was normal.  In a report of medical history completed at that 
time the veteran stated "no" to ever having or having then 
back trouble of any kind.
The veteran submitted copies of letters he had written to his 
mother while he was in Vietnam.  In a May 1968 letter he 
informed his mother of the truck accident.  He stated he had 
pulled all the ligaments in his upper left leg and was in 
pain.  He stated at the time of the accident it had been 
raining hard and that they were going between 60 to 80 miles 
per hour when they spotted a hole in the road.  He stated the 
driver turned the wheel to avoid it, and the truck began 
fishtailing and went into a spin and crashed.

In subsequent letters where the date was not shown, the 
veteran complained of pain in his legs on various occasions.  
He also complained of a back ache which he stated had been 
going on "for the past week or so."

VA outpatient treatment reports dated between October 1970 
and August 1971 do not show treatment for a low back 
disorder.

A December 1970 VA hospitalization summary report shows the 
veteran underwent a septoplasty.

A June 1979 private medical record shows the veteran 
sustained a possible injury to his lower back at work.  X-
rays taken of the lumbar spine, including the pelvis and 
hips, were normal.

A May 1992 VA outpatient treatment report reveals the veteran 
complained of a low back problem since Vietnam.  The 
impression was lumbosacral [illegible] with disc space 
narrowing.

An August 1992 VA outpatient treatment report shows the 
veteran complained of chronic back pain since an explosion in 
1968.  The relevant diagnosis was lumbar disc disease.

A September 1992 VA examination report reveals the veteran 
reported he had sustained an injury to his right knee in 
service and had intermittent locking, swelling, and giving 
way, which symptoms had improved since that time.

Physical examination showed a very prominent tibial tubercle 
of the right knee.  The patella tendon was nontender.  Range 
of motion of the right knee was 0 degrees to 145 degrees.  
The medial joint line was mildly tender, and the lateral 
joint line was nontender.  Anterior drawer test and Lachman's 
test were negative.  X-rays of the right knee revealed no 
fracture, but revealed a small ossicle at the tibial tubercle 
consistent with Osgood-Schlatter's syndrome.

The diagnoses entered were status post torn medial meniscus 
of the right knee with intermittent synovitis, which the 
examiner stated was mildly symptomatic, and Osgood-
Schlatter's syndrome, which was also mildly symptomatic.

The veteran presented oral testimony before a Hearing Officer 
at the RO in April 1993.  He stated he was not receiving 
treatment for his right knee-that he was doing it himself by 
going and sitting in a sauna or whirlpool.

The veteran testified he injured his back in service at the 
time of the truck accident.  He stated that the vehicle he 
was in had gone over a landmine, which exploded and threw him 
from the vehicle and into a ditch.  He stated he injured his 
back at that time, as well as his legs.  He remembered that 
he was not able to feel anything below his waist and had to 
pull himself out of the ditch with his arms.  He stated he 
was hospitalized for three weeks following the incident.

The veteran testified he first received treatment for his 
back in 1970 at the VA facility in Buffalo, New York, and 
that x-rays were taken at that time.  He stated he could only 
do light exercise due to his right knee.  He stated he could 
not keep a job because of his right knee and back problems.

An August 1993 VA outpatient treatment report shows the 
veteran complained of low back pain since Vietnam.  He 
reported the pain was aggravated with walking or standing for 
long periods of time.  X-rays of the lumbar spine showed 
degenerative disc disease at L4-L5.  The impression was 
mechanical back pain.

An August 1993 VA examination report reveals the veteran 
complained of intermittent pain in his back and knees since a 
1968 landmine explosion.  The examiner stated the veteran had 
a slow and painful gait.  Examination of the right knee 
demonstrated 1+ swelling.  Range of motion 0 degrees to 
150 degrees.  There was tenderness over the medial joint 
line, but was nontender over the lateral joint line.  
Anterior drawer test and Lachman's test were negative.  X-
rays of the lumbar spine showed narrowing of L4-L5.  X-rays 
of the right knee showed no significant bone abnormality.

The diagnoses were degenerative disc disease at L4-L5 with 
mechanical low back pain and intermittent right leg 
radiculopathy, which the examiner stated was severely 
symptomatic and post-traumatic medial meniscus tear of the 
right knee with intermittent synovitis, which the examiner 
stated was moderately symptomatic.

The veteran and his spouse presented oral testimony before a 
Hearing Officer at the RO in March 1995.  The veteran stated 
he wanted to make the following points: his spine was 
involved in the inservice accident; the doctor did not 
aggressively investigate his case in 1968; the length of his 
hospitalization was excessive for a contusion (implying his 
injury was more serious); the diagnosis following the 
incident had changed many times; there was some sort of 
sensory impairment indicated by the note of limitation of 
motion; only soft tissue was diagnosed to be involved in the 
accident, and discs were considered to be soft tissue; the 
report of medical history stated he treated himself for 
backaches; the letter he wrote to his mother was consistent 
with his leg; and disc herniations were usually diagnosed by 
symptoms, as opposed to x-rays, and could lead to 
degeneration of the disc involved over a period of years.

The veteran testified his right knee would give out on him.  
He stated he could walk and that it would just give out on 
him.  He stated his right knee would swell.  The veteran 
stated he did not receive treatment for his right knee other 
than the treatment he did himself.




The veteran's spouse stated she believed the veteran had 
radiculopathy and that ever since she had known him in 1978, 
he had had problems with his legs when he walked.  She felt 
that his problems with his right leg were a combination of 
his back with radiculopathy and his inservice injury.

The veteran stated he was a truck driver between the time he 
got out of service and 1979.  He stated he had no other job 
either before 1979 or after 1979 which could have created a 
back problem.

An October 1995 magnetic resonance imaging (MRI) of the 
lumbar spine showed a mild disc bulge at the L4-L5 level.  A 
December 1995 MRI of the right knee showed a complex tear of 
the posterior horn of the medial meniscus and a frank tear of 
the posterior horn of the lateral meniscus.

A November 1995 VA functional assessment showed that the 
veteran would be able to tolerate eight hours of 
light/moderate physical activity with limitations involving 
squatting or kneeling.

The veteran and his spouse presented oral testimony before a 
Member of the Board in July 1996.  He stated he had injured 
his back in service when the truck he was in went over a 
landmine and he had been thrown from the truck into a ditch.  
He stated he had passed out.  The veteran stated he had been 
hospitalized for two to three weeks following the accident.

He testified he had been discharged before the end of his 
second tour in Vietnam, in part, due to his physical 
disabilities from the accident, although he noted he had not 
receive a medical discharge.  He stated he first approached 
VA in January 1970 for treatment because he was still 
limping.  The veteran noted that VA stated it was unable to 
help him until it received his military records.  



The veteran stated he could not squat anymore, which was 
detrimental to his trade, and that he could not bend over.  
He stated he needed help getting up.  He stated he could not 
sit or stand for too long, and walking was a "no no" in the 
sense he could walk only a little bit before needing to take 
a break.  He stated his right knee swelled up constantly and 
locked up frequently.  He stated he had instability at 
present.

The veteran stated he was not employed and had last worked as 
a mechanic in 1990.  The veteran's spouse stated that he was 
not able to sit down for hours.  The veteran stated he was 
dependent on his spouse, stayed home, and took care of the 
kids.

He testified he had not sought treatment after that time in 
January 1970 because he was told he had no case.  He denied 
receiving Social Security disability benefits and stated he 
had been denied such benefits.

The veteran's spouse expressed frustration with the inability 
to get more complete service medical records to show the 
veteran had injured his back in service and felt that his 
complaints in the letters he had written to his mother after 
the accident should be given weight as to establishing that 
he had injured his back.

The Board remanded the claims in September 1996 for 
additional development and adjudicative actions.  The Board 
asked that an examiner state whether the veteran's current 
low back disorder was "likely to be related to the pelvic 
contusion and low back pain described in service."

A September 1996 VA outpatient treatment report shows the 
veteran reported recurrent intrusive thoughts, anhedonia, 
occasional crying, decreased motivation, feeling hopeless and 
worthless, poor appetite, and sleep difficulty.  He denied 
homicidal and suicidal ideations and admitted hearing voices, 
but did not know the content.

The examiner stated the veteran was alert, cooperative, and 
fairly groomed.  There was no psychomotor agitation.  Speech 
was coherent and goal directed without looseness of 
associations, flight of ideas, or ideas of reference.  His 
mood was depressed and affect was appropriate.  Cognition was 
grossly intact, but he showed poor short term memory and 
concentration.  The examiner diagnosed PTSD and entered a 
Global Assessment of Functioning (GAF) score of 65 currently 
and for the past year.

An October 1996 VA outpatient treatment report shows the 
veteran complained of depressed mood, irritability, sleep 
disturbance, appetite loss, chronic lack of interest, 
depleted energy level, feelings of worthlessness and 
hopelessness, and memory and concentration impairments.  He 
reported having nightmares, intrusive thoughts, flashbacks, 
hallucinations, and avoidance of emotional relationships.

The examiner stated the veteran was cautious and protective.  
He was oriented to time, place, person, and situation.  He 
was cooperative and satisfactorily groomed.  The veteran's 
affect was blunted, and his mood was depressed.  His speech 
was clear, and his thought process was logical.  The veteran 
denied homicidal and suicidal ideations.  The examiner stated 
that cognition was intact.  Insight and judgment were good, 
but distrustful.  The examiner entered a diagnosis of PTSD 
and a GAF score of 65 currently and for the past year.

A December 1996 VA examination report shows the veteran 
reported the truck accident in service.  He stated he had 
woken up with both knees twisted and with pain in the low 
back and that the pain had been so severe, he had been unable 
to move.  The examiner noted he had reviewed an MRI of the 
right knee, which had shown tears in both the medial and the 
lateral menisci and which showed Osgood-Schlatter's disease 
with a loose anterior tubercle.  He noted that the MRI and x-
rays of the right knee showed no arthritic changes.  Range of 
motion of the right knee was 0 degrees to 105 degrees.  The 
examiner stated the tibial tubercle was quite enlarged and 
tender.  He stated the ligaments were intact, and there was 
mild to moderate crepitation.  Lachman's was negative, and 
McMurray's sign was positive.

The relevant diagnoses entered were degenerative disc disease 
at L4-L5, which was moderate, and torn medial and lateral 
menisci and painful Osgood-Schlatter's disease in the right 
knee.  As to the question posed by the Board in its September 
1996 remand, the examiner stated the following as to the 
etiology of the low back disorder, in part:

I believe that the degenerative disc at 
L4-L5 . . . was caused by the landmine 
explosion in 1968.  This type of injury 
would certainly cause his difficulty.  I 
believe that it is definitely related to 
[the] pelvic contusion and low back pain 
described in service.  I have examined 
his service records and have confirmed 
this.

In June 1997, the RO asked the examiner, who had conducted 
the December 1996 VA examination, to answer additional 
questions in response to his determination, in pertinent 
part, of the cause of the veteran's low back disorder.  
Specifically, the RO asked him, "Is it your opinion that a 
pelvic contusion can cause degenerative disc disease of the 
lumbar spine?  If so, please fully explain your reasons for 
the conclusion."

In a June 1997 VA examination report addendum, the examiner 
stated he had reviewed the veteran's claims file, including 
the service records.  He stated the following, in part:

At no time in the service records do I 
find any mention of a low back condition.  
I myself cannot even find the contusion 
of the pelvis.

When the patient was examined in 1993, 
the doctor in fact made a diagnosis of 
degenerative disc disease of the lumbar 
spine and a probable torn medial menisci 
of both knees.  These conditions were 
also seen by me on my examination on 
12/09/96.
[I] believe that the following things are 
pertinent:

1.  Since the low back was not cataloged 
as having been injured, I believe that 
the findings at the L4-L5 disc of 
degenerative disc disease are related to 
the wear and tear of living and not 
specifically to any injury to the low 
back while in service.

2.  The torn medial meniscus of the right 
knee definitely was service connected and 
it is causing him symptoms, at least at 
the time when I examined him on 12/09/96, 
and the patient should certainly have 
surgical intervention but he seems to be 
of the nature that he does not wish to 
have this done or is not able to have it 
done. . . .

4.  The Osgood-Schlatter's disease of the 
right knee is a developmental occurrence 
and as such it would not be service 
connected.  He might claim some 
aggravation of it because of his injury.  
However, it was not particularly 
symptomatic at the time I examined him 
and certainly would have very little 
impact on his service[-]connected 
injuries.

I apologize I did not answer the 
questions for the Board earlier but I did 
not actually have the service file in 
front of me to compare his recollections 
with what was actually stated in the 
service records.

I do not believe that a contusion of the 
pelvis would cause a herniated disc per 
say [sic] and also there was no mention 
of this difficulty for a long time until 
late 1990's. . . .


VA outpatient treatment reports dated during the late 1990's 
show the veteran complained of poor sleep, weekly flashbacks, 
weekly nightmares, intrusive thoughts of combat, a severe 
exaggerated startle reaction, social isolation, depression, 
unemployment, authority conflict, and feelings of 
helplessness.  He also reported hallucinations, which would 
entail hearing babies whose family had been killed and seeing 
GI's in green camouflage "walking out of the walls."  
Diagnoses of PTSD were entered.

A March 1997 VA outpatient treatment report shows the veteran 
was described as oriented to time, place, person, and 
situation.  He was neatly attired, appropriate, and 
cooperative.  The examiner noted the veteran had good eye 
contact.  His mood appeared wary, troubled, and consistent 
with affect.  His thoughts were described as clear and 
logical.

A September 1997 VA outpatient treatment report shows the 
examiner noted that they had focused on the veteran's sense 
of hopelessness, helplessness, and inability to function as 
he wished, combined with considerable physical pain.  They 
discussed the veteran's limitation of the ability to interact 
and involve himself with his family due to pain, sadness, and 
poor anger control combined with other PTSD symptoms.  

A November 1997 VA outpatient treatment report reveals the 
veteran reported having auditory and visual hallucinations.  
The examiner stated he was oriented to time, place, person, 
and situation.  He was neatly dressed and appropriate.  He 
was cooperative with good eye contact.  His mood appeared 
good and consistent with his affect.  His thoughts were clear 
and logical.  He denied homicidal and suicidal ideations.  
The examiner stated the veteran's memory for recent and 
remote events was intact.




A June 1998 VA outpatient treatment report shows the examiner 
noted the veteran's symptoms had been worsening for the past 
six months and that he was fearful of hurting his wife and 
children.  He remained fearful of medication and felt unable 
to use it.  He was oriented times three, neatly dressed, and 
appropriate.  He was cooperative with good eye contact.  His 
mood was depressed and somber, which was consistent with his 
affect.  His thoughts were logical and clear, and he denied 
auditory and visual hallucinations.  He additionally denied 
delusions and homicidal and suicidal ideations.  Memory for 
remote and recent events was intact.

An October 1998 VA outpatient treatment report shows the 
examiner stated that the veteran remained isolated and his 
relationships with his family members were less stable.  He 
was described as oriented times three and cooperative.  He 
was neatly dressed and had good eye contact.  His mood 
appeared to be somewhat improved and consistent with his 
affect.  His thoughts were clear and logical.  He denied 
auditory and visual hallucinations, delusions, and suicidal 
and homicidal ideations.  The examiner stated memory for 
recent and remote events appeared to be intact.  The relevant 
impression was PTSD.

A February 1999 VA outpatient treatment report shows the 
examiner reported the veteran had severe PTSD and had 
difficulty with sharing and trusting.  In April 1999 he was 
described as being oriented times three, neatly dressed, and 
appropriate.  He was cooperative with good eye contact.  His 
mood was down, which was consistent with his affect.  His 
thoughts were clear and logical.  He denied auditory and 
visual hallucinations, delusions, and homicidal and suicidal 
ideations.  His memory was intact.

In May 1999 the examiner stated that the veteran's PTSD 
symptomatology remained severe.  He assigned a GAF score of 
40 currently and of 47 for the past year.


An August 1999 VA psychiatric evaluation report shows the 
veteran reported nightmares of a baby crying and of things 
that he had done in Vietnam.  He stated that he had 
decapitated people, seen dead people, found a prisoner of 
war, and burned people.  As to his nightmares about the baby 
crying, he stated he had found a baby crying by a family that 
had been slaughtered.  He stated it was difficult for him to 
concentrate.

The veteran reported he had problems with authority figures.  
He stated he spent time alone and sometimes did work for the 
Veterans of Foreign Wars.  He stated he felt depressed and 
angry almost all the time, and slept no more than six hours a 
night.  He described feeling badly about himself and having 
decreased energy.  He stated his last suicidal ideation was 
one year before.

The examiner stated that the veteran was neatly groomed and 
somewhat suspicious during the interview, but was generally 
cooperative.  His speech was at a normal rate and rhythm.  
His mood was irritable and depressed, and his affect was 
constricted and limited.  There was no lability of affect 
noted.

His thought processes were coherent, and he was without signs 
or symptoms of psychotic process at the time of the 
interview.  He denied any specific ideas, intention, or plans 
of harming himself or others.  The examiner stated the 
veteran was awake, alert, and oriented, but noted that the 
veteran thought it was Wednesday, the third, when it was 
Wednesday, the fourth.  He could repeat three words 
immediately, but only two after five minutes  The assessment 
was PTSD.  The examiner entered a GAF score of 45.

An August 1999 VA examination report shows the examiner noted 
the veteran had not sought treatment for his low back between 
his discharge from service and 1979, and between 1979 and 
1992.  The veteran reported pain primarily in the medial more 
than the lateral joint line and to a lesser degree along the 
anterior aspect of his knee.  He reported intermittent pain 
when he would bear weight on his right side.  He stated he 
had occasional sensations of locking and swelling.



Physical examination revealed a normal gait.  Neurological 
evaluation revealed physiologic and symmetrical reflexes, 
strength, and sensation in both lower extremities.  Internal 
and external rotation of the hips was within normal limits.  
Straight leg raising was negative bilaterally.  X-rays of the 
lumbar spine revealed degenerative change at L4-L5.

Examination of the right knee showed full range of motion 
from 0 degrees to 140 degrees.  The veteran had mild 
tenderness along the medial more than the lateral joint 
lines.  He had negative anterior drawer and Lachman's test, 
and no varus or valgus instability.  There was no effusion at 
the time.  Symptoms of the right knee were basically 
unremarkable.

The impressions were right knee pain with medial meniscus 
tear by history, and degenerative disc disease of the lumbar 
spine.  The examiner noted he was a board-certified 
orthopedic surgeon and had given the veteran a comprehensive 
evaluation.  He stated he had reviewed the veteran's claims 
file, to include the service medical records, with the 
specific questions in mind that were posed in the Board's 
February 1999 remand and stated the following:

1.  I find minimal evidence of functional 
limitations caused by the service-
connected right knee impairment.  He has 
minimal intermittent pain which is 
activity related.  He is taking no anti-
inflammatory medications at this time.  
Objectively, there is no deficiency.  His 
only complaint is pain.  There is no 
evidence of weakened movement, excess 
fatigability, or incoordination during 
this examination.  In my opinion, the 
veteran is able to perform average 
employment in a civil occupation with 
regard to his knee.

2.  Pain is not visibly manifested on 
movement of the right knee during his 
examination today.  No muscle atrophy is 
noted.  No changes of the condition of 
the skin indicative of disuse is [sic] 
noted.  No other evidence of objective 
abnormality is noted with regard to 
functional impairment due to the right 
knee.  A chronic small medial meniscus 
tear, while rare, would certainly support 
the veteran's subjective complaints of 
pain and popping, although not manifested 
today.

3.  I find no evidence to support 
establishing a relationship between the 
veteran's accident in the service and his 
current back disorder.  I do, however, 
find evidence to support connection of 
his right knee disability.

An October 1999 letter from the veteran's spouse shows she 
had been with the veteran since 1978 and that they had three 
children.  She stated the medication he was taking was 
helping with his sleep, but that he still startled easily, 
had poor concentration, and could not deal with crowds or 
heavy traffic.  She stated he would walk around the house to 
secure the perimeter.  She stated that PTSD was a major 
factor in determining the family's lifestyle.  

A March 2000 VA outpatient treatment report shows the 
veteran's spouse called because she was worried about the 
veteran.  He had threatened to kill himself and anyone who 
came after him.  She stated she was not in fear for herself.

The veteran and his spouse presented oral testimony before 
the undersigned Member at a video conference Board hearing in 
May 2000.  The veteran repeated the story of how he injured 
his back in service.  He stated he was currently taking 1600 
milligrams of Motrin to kill the pain.  He stated he was not 
getting treatment for his right knee.

As to his PTSD, the veteran testified he experienced a lack 
of sleep, flashbacks, intruding dreams, a lack of 
concentration, and difficulty being outside among people.  He 
stated he could not work because he could not be around 
people and that he would get angry very easily.  He stated he 
was in treatment for it about once per month or every other 
month.  He stated that a VA examiner had told him he had 
severe PTSD and should not return to work.

The veteran's spouse testified that one of the biggest 
problems was the children not understanding what was wrong 
with their father.  She stated her children would rather 
spend time at their friends' houses than their own house, 
unless she was home.  She stated it upset the children that 
the veteran was not capable of going to family counseling.  
She told a story of the veteran running someone off the road 
after the person had cut him off in traffic and how she had 
to prevent him from physically hurting the person.

The veteran testified he had sought treatment at VA for his 
back right after his discharge from service and that they 
would not give him any treatment.  He stated he had not 
received treatment for his right knee in the last 10 years.  


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  




Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 78.  The evidence, 
in brief, shows that the veteran has claimed that he injured 
his back in service when the truck he was in drove over a 
landmine, and he was thrown out of the truck.  He has brought 
forth competent evidence of a current diagnosis of 
degenerative disc disease at L4-L5, and in a December 1996 VA 
examination report, the examiner stated he believed the 
diagnosis of degenerative disc disease at L4-L5 was caused by 
the landmine explosion in 1968.

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible, and thus is well 
grounded.  Therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already had, 
in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The Board notes that the veteran's diagnosis of degenerative 
disc disease of the lumbar spine is not in dispute.  
Additionally, the Board finds that the issue of whether the 
veteran sustained an injury to his back in service is not in 
dispute.  

The Board is aware that a diagnosis related to an inservice 
back injury was not entered into the service medical records.  
However, the veteran, as a lay person, is competent to state 
he had an inservice back injury.  He is not competent to 
state that the inservice injury to his back caused the 
degenerative disc disease of the lumbar spine or even that he 
developed a chronic low back disorder while in service as a 
result of the injury.

Additionally, the Board notes that although it will concede 
the veteran sustained an injury to his back while in service, 
it will not concede the extent of the injury as described by 
the veteran.  The records related to the inservice accident 
are clear in that the veteran's main injury was to his pelvic 
region.  Although the veteran reported a backache to his 
mother in a letter, his complaints in the letters he wrote to 
her relate mostly to his legs, and not his back.  The service 
medical records clearly do not show that he sustained a 
serious injury to his spine.  At separation in 1969, the 
veteran did not report current back problems, and clinical 
evaluation of the veteran's spine was normal.

Additionally, it must be noted that when the veteran 
sustained an injury to his low back in 1979, x-rays of which 
were taken 10 years after the inservice injury, were 
negative.

The Board must note it finds that the veteran has exaggerated 
the accident in service.  The letter he wrote to his mother 
after the truck accident reveals it was a result of driving 
fast in heavy rainfall and attempting to miss a hole in the 
road.  However, the veteran states the accident was a result 
of going over a landmine.  

Although he stated in his original claim for compensation, 
which he filed within months of his discharge from service, 
that he had gotten injured due to an explosion, the Board 
finds the more probative of his stories to be the one 
described in the letter he wrote to his mother while still in 
service and not in connection with a claim for benefits.  The 
changing of the stories has caused the Board to give less 
probative value to the veteran's statements of a more serious 
injury to his back, particularly in connection with a claim 
for benefits.

The issue before the Board is whether the current diagnosis 
of degenerative disc disease of the lumbar spine was incurred 
during the veteran's active service.

The Board has reviewed the evidence of record in its entirety 
and finds that the preponderance of the evidence is against a 
finding that the current degenerative disc disease of the 
lumbar spine is a result of an inservice injury to the lumbar 
spine.

The evidence in favor of the veteran's claim of entitlement 
to service connection for a low back disorder is the December 
1996 VA examination report.  There, the examiner stated he 
believed the diagnosis of degenerative disc disease at L4-L5 
was caused by the landmine explosion in 1968.  He stated, "I 
believe that it is definitely related to [the] pelvic 
contusion and low back pain described in service.  I have 
examined his service records and have confirmed this."

However, the evidence against the veteran's claim is the June 
1997 addendum, which is written by the same examiner who had 
written the December 1996 VA examination report, and the 
August 1999 VA examination report.

In the June 1997 addendum, that same examiner stated that he 
could not find any mention of a low back condition in service 
and determined, instead, that the veteran's degenerative disc 
disease at L4-L5 was related to wear and tear of living and 
not to an injury to the low back while in service.  The 
examiner stated he did not believe that a contusion to the 
pelvis would cause a herniated disc per se and noted there 
had been no mention of this difficulty until the 1990's.  He 
added that he had not actually looked through the service 
file to see if what the veteran had reported at the time of 
the December 1996 examination was correct.

In the August 1999 VA examination report, the examiner, who 
noted he was a board-certified orthopedic surgeon, stated he 
had reviewed the veteran's claims file, to include his 
service medical records, and found no evidence to support a 
relationship between the veteran's accident in service and 
his current back disorder.  

The Board finds that the June 1997 and August 1999 
examination reports are more probative than the December 1996 
examination report.  Although the examiner had stated in the 
December 1996 report he had reviewed the veteran's service 
records, he admitted in the June 1997 report he had not 
actually reviewed them at that time.  This admission 
undermines his December 1996 determination that the diagnosis 
of degenerative disc disease at L4-L5 was related to the 
inservice injury.

The August 1999 determination was made by a board-certified 
orthopedic surgeon, which the Board finds is another basis to 
give this opinion more probative weight than the December 
1996 opinion.  The board-certified orthopedic surgeon stated 
that he had reviewed the veteran's claims file, including the 
service medical records, and it was his determination there 
was no relationship between the veteran's accident in service 
and his current low back disorder.

It is for these reasons that the Board has given the June 
1997 and August 1999 examination reports more probative value 
than the December 1996 examination report. 

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board has based its decision that the preponderance of 
the evidence is against the claim on the December 1996 
examiner's determination, on the June 1997 and August 1999 
examiners' opinions, the service medical records, the 
veteran's own contemporaneous statements in service, and the 
lack of evidence between the veteran's discharge from service 
and the diagnosis of degenerative disc disease of the lumbar 
spine until 1992.  See id.

The Board notes again that x-rays taken of the veteran's 
lumbar spine in 1979 were negative, which would not 
substantiate a significant injury in service to the veteran's 
lumbar spine.
Finally, the veteran and his spouse have asserted that they 
believe the veteran's current low back disorder is related to 
service.  However, the veteran and his spouse are not 
competent to state the etiology of the veteran's low back 
disorder, as that requires a medical opinion.  Espiritu, 
2 Vet. App. at 494.

The Board finds the preponderance of evidence is against the 
veteran's claim for entitlement to service connection for a 
low back disorder, and there is no doubt to be resolved. 
38 U.S.C.A. § 5107(b).

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1999).


The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  




Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  



(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly; and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Increased Evaluation Analysis

Initially the Board finds that the veteran's claims of 
entitlement to an initial evaluation in excess of 10 percent 
for status post torn medial meniscus with intermittent 
synovitis of the right knee and entitlement to an initial 
evaluation in excess of 30 percent for PTSD are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected status post torn medial meniscus with 
intermittent synovitis of the right knee and PTSD (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for evaluations in 
excess of those initially assigned to service-connected 
status post torn medial meniscus with intermittent synovitis 
of the right knee and PTSD are well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the September 1996 
and February 1999 Board remands of the case to the RO for 
further development, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the veteran has been given the opportunity to submit 
additional evidence, and he has been afforded the benefit of 
contemporaneous, comprehensive VA examinations.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  The veteran was asked in 
the remands to provide the RO with names and addresses of 
treating physicians for his service-connected disabilities.  
The veteran responded that there were no other records.  
Thus, the Board finds that consideration of the claimant's 
appeal is accordingly proper at this time.

Status post torn medial meniscus
with intermittent synovitis of the right knee

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned when it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).

Synovitis is rated on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020.  Under Diagnostic Code 5260, 
flexion of the leg limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 
percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

The Board notes that the RO has evaluated the service-
connected status post torn medial meniscus with intermittent 
synovitis of the right knee by analogy to instability of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In a General Counsel opinion, VAOGCPREC 23-97, the General 
Counsel established that when a claimant has arthritis and is 
rated under instability of the knee, that those two 
disabilities may be rated separately under 38 C.F.R. Part 4, 
Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257.  See 
also VAOPGCPREC 9-98 (August 14, 1998).  However, here, the 
evidence has not shown that the veteran has arthritis in the 
right knee.

Additionally, although the RO has evaluated the veteran's 
right knee by analogy to instability of the knee, the medical 
evidence has not established any instability of the right 
knee.  Therefore, separate evaluations for arthritis with 
limitation of motion of the knee and instability are not 
warranted.  See id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for status post torn 
medial meniscus with intermittent synovitis of the right 
knee.  On September 1992, the patella was nontender, and 
range of motion was 0 degrees to 145 degrees.  The medial 
joint line was mildly tender.  Anterior drawer sign and 
Lachman's test were negative.  The examiner stated the 
veteran had a status post torn medial meniscus of the right 
knee with intermittent synovitis, which was mildly 
symptomatic.

In August 1993, the veteran's right knee showed swelling.  
Range of motion was 0 degrees to 150 degrees.  There was 
tenderness over the medial joint line.  Anterior drawer sign 
and Lachman's test were negative.  The examiner stated the 
veteran had post-traumatic medial meniscus tear of the right 
knee with intermittent synovitis, which was moderately 
symptomatic.  

In November 1995, a functional assessment established the 
veteran would be able to tolerate eight hours of 
light/moderate physical activity with limitations involving 
squatting or kneeling.  A December 1995 MRI of the right knee 
showed a complex tear of the posterior horn of the medial 
meniscus and a frank tear of the posterior horn of the 
lateral meniscus.  

In December 1996, the examiner noted the circumference was 
the same in both thighs and calves.  Range of motion of the 
right knee was 0 degrees to 105 degrees.  The examiner noted 
the tibial tubercle was quite enlarged and tender.  The 
ligaments were intact, and there was mild to moderate 
crepitation.  Lachman's was negative, and McMurray's sign was 
positive.

In August 1999, the examiner stated the veteran had a normal 
gait.  Range of motion of the right knee was 0 degrees to 
140 degrees.  He had mild tenderness along the medial joint 
line.  He had negative anterior drawer sign and Lachman's 
test and no varus or valgus instability.  There was no 
effusion, and the examiner stated the symptoms of the right 
knee were "basically unremarkable."



He stated he found minimal evidence of functional limitation 
caused by the right knee and that the veteran had minimal 
intermittent pain.  He stated objectively, there was no 
deficiency, and noted he found no atrophy.  There was no 
evidence of weakened movement, excess fatigability, or 
incoordination during the examination.  Additionally, the 
examiner stated pain was not visibly manifested on movement.

The Board finds that the evidence described above is 
indicative of no more than a 10 percent evaluation for the 
right knee.  

An evaluation in excess of 10 percent is not warranted.  
First, the evidence has not established that the veteran's 
right knee has moderate recurrent subluxation or lateral 
instability to warrant an increased evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Additionally, the evidence does not warrant an evaluation 
greater than 10 percent either due to actual limitation of 
motion or the functional equivalent of limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the veteran has alleged he has significant right 
knee impairment, such allegation has not been substantiated 
by the medical evidence.  His range of motion, at worst, has 
been shown to be 0 degrees to 105 degrees, which would not 
warrant an increased evaluation under Diagnostic Codes 5260 
or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Additionally, as stated above, in the August 1999 examination 
report, the examiner stated there was no weakened movement, 
excess fatigability, or incoordination, and that the evidence 
of functional limitation was minimal.  See 38 C.F.R. §§ 4.40, 
4.45.  Such clinical findings are indicative of no more than 
a 10 percent disability evaluation for the knee.

In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  The preponderance of the evidence reflects that 
there is no more than the functional equivalent of minimal 
limitation of motion and thus no more than a 10 percent 
disability evaluation is warranted for status post torn 
medial meniscus with intermittent synovitis of the right 
knee.

The Board is aware that in the August 1993 examination 
report, the examiner stated that the veteran's right knee 
disorder resulted in moderate symptoms.  In comparing the 
clinical findings in the September 1992 examination report to 
those found in the August 1993 report, there is no 
difference.  In the September 1992 report, the examiner made 
a determination that the veteran's symptoms related to his 
right knee were mildly symptomatic.  That same examiner made 
a determination in the August 1993 report (which clinical 
findings were essentially the same as those reported in 
September 1992) that the symptoms were moderate.

Regardless, even accepting the examiner's determination that 
the veteran's symptoms were moderate at that time, the Board 
notes the 10 percent evaluation contemplates exacerbations of 
the disability.  See 38 C.F.R. § 4.1 (the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations).  Additionally, the preponderance of the 
evidence is against an initial evaluation in excess of 
10 percent for status post torn medial meniscus with 
intermittent synovitis of the right knee.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation, it 
did not actually discuss them in light of the veteran's claim 
for an initial evaluation in excess of 10 percent for status 
post torn medial meniscus with intermittent synovitis of the 
right knee.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the veteran's status 
post torn medial meniscus with intermittent synovitis of the 
right knee, has resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board 
notes that in the August 1999 examination report, the 
examiner, a board-certified orthopedic surgeon, stated he 
felt the veteran was able to perform average employment in a 
civil occupation with regard to his knee.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
status post torn medial meniscus with intermittent synovitis 
of the right knee.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


The veteran and his spouse are competent to report the 
veteran symptoms.  To the extent they have stated that an 
evaluation in excess of 10 percent is warranted because of 
severe problems he has with his right knee, the Board finds 
the medical findings do not support his and his spouse's 
contentions for the reasons stated above.  In view of the 
denial of entitlement to an initial evaluation in excess of 
10 percent for the appellant's right knee disability, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for status post 
torn medial meniscus with intermittent synovitis of the right 
knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

The veteran states that more than a 30 percent evaluation is 
warranted for his PTSD symptoms.  He notes although the 
medication has reduced some of his symptoms, it has not 
reduced all of them.  He states he has difficulty with 
relating to people and does not like to be in confined spaces 
or large crowds.  The veteran states he will stay home a lot, 
but will leave when his whole family is home so that he can 
be alone.  He states he has difficulty with concentrating and 
feels he could not handle the stress of going back to work.

The rating criteria for PTSD and the applicable ratings are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or 


place; memory loss for names of close 
relatives, own occupation, or own name - 
100 percent disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of an initial evaluation 
of 50 percent for PTSD.  The veteran has been described as 
depressed and being uncomfortable in crowds.  He has reported 
intrusive thoughts, feelings of hopelessness and 
worthlessness, nightmares, sleep disturbance, poor appetite, 
and difficulty getting along with his family and people in 
general.

In September 1996 the examiner noted the veteran showed poor 
short-term memory and concentration.  In October 1996 the 
veteran described that he was irritable and having 
hallucinations.  The examiner noted he was cautious and 
protective.  Insight and judgment were good, but distrustful.  

In November 1996, the veteran reported visual and auditory 
hallucinations.  In 1997 and 1998 he reported hallucinations 
regularly of hearing babies crying.  His mood was described 
as wary, down, angry, and depressed.

The Board finds that the veteran's symptomatology more 
closely approximates that described for a 50 percent 
evaluation for a mental disorder.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence does not, however, establish that an initial 
evaluation in excess of 50 percent is warranted.  The veteran 
has not described consistent suicidal ideation.  He has 
denied it regularly during the appeal period, and reported 
one incident of such.  The veteran's spouse reported a more 
recent expression, but subsequent to that incident, the 
veteran testified before the undersigned and reported no such 
symptom.  

The veteran, his spouse, and examiners have not reported that 
he has obsessional rituals which interfere with routine 
activities.  No medical professional has stated that the 
veteran is illogical, obscure, or irrelevant.  In fact, he 
has consistently been described as oriented to time, person, 
place, and situation.  His thought processes have been 
described as coherent, logical, and goal directed.

Additionally, the examiners have noted he had good eye 
contact, and was cooperative.  There have been no findings of 
flight of ideas or looseness of associations.  Also, the 
veteran has been described as having an appropriate 
appearance and being neatly dressed.  No examiner has 
reported otherwise.  

The Board must note the GAF scores assigned have varied from 
40 to 65.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence, of which the 
Court has noted both the importance of and defined the terms.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A GAF score of 40 (which falls within the range of 31-40) is 
defined as, "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  

GAF scores of 45 and 47 (which fall within the range of 41-
50) is defined as is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

A GAF score of 65 (which falls within the range of 61-70) is 
defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id

The scores assigned to the veteran have varied between mild 
symptoms to serious symptoms.  The Board has reviewed the GAF 
scores along with the psychiatric evaluations conducted 
throughout the appeal period and finds that at the times the 
examiner reported GAF scores of 40 and 47, he did not 
substantiate such finding with the symptomatology the veteran 
was experiencing at that time.  Although competent, a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The conclusory 
assignment of GAF scores of 40 and 47 is outweighed by the 
detailed findings made in other treatment and examination 
reports.  

As to the assignment of a GAF score of 45 in the August 1999 
psychiatric evaluation, the veteran was described as coherent 
and without signs or symptoms of psychotic processes.  The 
veteran denied any intention or plan to harm himself or 
others.  He was described as cooperative.  The Board has 
given more probative value to the description given by the 
examiner than to the GAF score, which he did not explain as 
to his reasons for assigning such score.  

Based on the reasons stated above and review of the claims 
file, the Board has determined that the preponderance of the 
evidence is against an evaluation greater than 50 percent for 
PTSD.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation, it 
did not actually discuss them in light of the veteran's claim 
for an initial evaluation in excess of 30 percent for PTSD.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the veteran's PTSD 
has resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board notes that at the 
May 2000 hearing before the undersigned, the veteran stated 
he had been told by a VA examination that he could not work 
because of his PTSD.  The Board found no such evidence in the 
claims file from that doctor whose records are contained in 
the claims file.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The veteran and his spouse are competent to report the 
veteran's symptoms.  To the extent they have stated that an 
evaluation in excess of 30 percent is warranted for the 
veteran's PTSD symptomatology, the Board agrees and has 
granted an initial evaluation of 50 percent.

However, to the extent that they have argued that a 
100 percent evaluation is warranted, the Board finds the 
medical findings do not support his and his spouse's 
contentions for the reasons stated above.

As the Board noted earlier, this case involves the initial 
grant of service connection for PTSD with the assignment of 
an effective date of June 9, 1998, the date of the veteran's 
claim for compensation benefits.  Since the issue on appeal 
relates to the assignment of the initial rating, "staged" 
ratings may be assigned.  In the veteran's case, the Board is 
of the opinion that PTSD, on the basis of the record, was 
productive of a 50 percent evaluation as of the time he filed 
his claim for service connection for such disability.  
Accordingly, the effective date for the assignment of the 50 
percent evaluation is June 9, 1998, the date of the veteran's 
claim.  As such, there is no basis for assignment of 
"staged" ratings.  See Fenderson, 12 Vet. App. 119.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for status post torn medial meniscus with intermittent 
synovitis of the right knee is denied.



			
              VICKY L. JORDAN                                     
MARY SABULSKY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

